DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 5 – 7 are pending.  Claims 3 and 4 were withdrawn. 
	
Drawings
The drawings were received on 22 December 2021.  These drawings are acceptable.

Drawings
Amendments to the specification were received on 22 December 2021.  These amendments are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Troltzsch et al., “Characterizing aging effects of lithium ion batteries by impedance spectroscopy” (hereinafter 'Troltzsch') in view of Andre et al., “Characterization of high-power lithium-ion batteries by electrochemical impedance spectroscopy” (hereinafter 'Andre').

Regarding claim 1: Troltzsch teaches a battery capacity estimation method ([page 1664, Introduction]: discloses a goal of determining the capacity of portable secondary batteries as the batteries age) comprising: 
a charging and discharging step of charging and discharging a target secondary battery ([page 1669, section 5.2]: discloses performing a single charge and discharge cycle of a battery according to the parameters shown in table 1); 
an alternating current impedance acquiring step of acquiring a measurement result of an alternating current impedance of the target secondary battery, by applying an alternating current signal within a specific frequency range to the target secondary battery after completion of the charging and discharging in the charging and discharging step ([page 1668 - 1669, section 5.1, 5.2, and Fig 7]: discloses applying a range of frequencies to the battery in order to determine the impedance of the battery at each of 
and a battery capacity estimating step of estimating a battery capacity of the target secondary battery based on the measurement result of the alternating current impedance ([page 1669 – 1671, sections 6 and 6.2, and Fig. 9]: discloses the decreasing capacity of the battery as the number of cycles increases, as shown in Fig 9, and a method of determining battery model parameters (series resistance, Warburg coefficient, and charge transfer resistance) seen in the impedance spectrum that track the battery capacity).

Troltzsch is silent with respect to 
acquiring a measurement result  … before a predetermined maximum waiting time elapses.

Andre teaches
acquiring a measurement result  … before a predetermined maximum waiting time elapses ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to 

Regarding claim 2: Troltzsch in view of Andre teaches the battery capacity estimation method according to claim 1, as discussed above.
Troltzsch is silent with respect to wherein, 
in the alternating current impedance acquiring step, the measurement result of the alternating current impedance of the target secondary battery is acquired within a period in which an elapsed time after completion of the charging and discharging in the charging and discharging step is longer than a predetermined minimum waiting time and shorter than the maximum waiting time.



Andre teaches
in the alternating current impedance acquiring step, the measurement result of the alternating current impedance of the target secondary battery is acquired within a period in which an elapsed time after completion of the charging and discharging in the charging and discharging step is longer than a predetermined minimum waiting time and shorter than the maximum waiting time ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to ensure that the battery has reached a stable state before acquiring data from the battery, which would enable obtaining consistent results from the measurement. 

Regarding claim 5: Troltzsch teaches a battery capacity estimation system configured or programmed to execute ([page 1664, Introduction]: discloses a goal of determining the capacity of portable secondary batteries as the batteries age): 
a charging and discharging process of charging and discharging a target secondary battery ([page 1669, section 5.2]: discloses performing a single charge and discharge cycle of a battery according to the parameters shown in table 1);
an alternating current impedance acquiring process of acquiring a measurement result of an alternating current impedance of the target secondary battery by applying an alternating current signal within a specific frequency range to the target secondary battery after completion of the charging and discharging by the charging and discharging process ([page 1668 - 1669, section 5.1, 5.2, and Fig 7]: discloses applying a range of frequencies to the battery in order to determine the impedance of the battery at each of the multiple frequencies.  Fig 8 shows that one of the spectrum measurement points is after the discharge half of the discharge/charge cycle, and another measurement point is after the charging half of the discharge/charge cycle);; and 


Troltzsch is silent with respect to 
acquiring a measurement result  … before a predetermined maximum waiting time elapses.

Andre teaches
acquiring a measurement result  … before a predetermined maximum waiting time elapses ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes)..

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to ensure that the battery has reached a stable state before acquiring data from the battery, which would enable obtaining consistent results from the measurement. 

Regarding claim 6: Troltzsch in view of Andre teaches the battery capacity estimation system according to claim 5, as discussed above.
Troltzsch is silent with respect to wherein 


Andre teaches
the alternating current impedance acquiring process acquires the measurement result of the alternating current impedance of the target secondary battery within a period in which an elapsed time after completion of the charging and discharging by the charging and discharging process is longer than a predetermined minimum waiting time and shorter than the maximum waiting time ([page 5339, left col, third paragraph, and Table 3]: discloses determining a time to wait for the battery to stabilize after the state of charge has changed, which for the battery used in this test was at least 15 minutes, but not more than 90 minutes).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Troltzsch in view of Andre to ensure that the battery has reached a stable state before acquiring data from the battery, which would enable obtaining consistent results from the measurement. 

Regarding claim 7: Troltzsch in view of Andre teaches the battery capacity estimation system according to claim 5, as discussed above, further comprising: 

a measurement device executing the alternating current impedance acquiring process; and 
a battery capacity estimation device executing the battery capacity estimating process (Troltzsch: [page 1668, right column]: section 5 describes a system for automated testing of the effect of aging on a battery that includes controlling “charge and discharge currents”, allowing for “impedance measurement from frequencies larger than 0Hz up to 20 kHz” and “modular software for experiment control and data analysis”).

Response to Arguments
Applicant's arguments filed 22 December 2021 have been fully considered but they are not persuasive.
Applicant argues (see page 7): FIG. 6 of Andre illustrates measurements of the impedance when 0 minute, 30 minutes, and 50 minutes have elapsed after the charging and discharging. Andre is silent with regard to measuring the impedance before a predetermined maximum elapsed time. Accordingly, Andre fails to disclose or suggest at least "acquiring a measurement result of an alternating current impedance of the target secondary battery ... before a predetermined maximum waiting time elapses," as recited in claim 1.
Examiner submits that Andre teaches “If the measurement is carried out 50 min after the variation, the shift of the spectrum is only minimal compared to the spectrum 
In addition, waiting for a duration of 15 minutes to perform the measurement causes the measurement to be taken before 16 minutes have elapsed.  Waiting for a duration of 90 minutes to perform the measurement causes the measurement to be taken before 91 minutes have elapsed.  At any fixed, predetermined time, performing a measurement is equivalent, using a broadest reasonable interpretation, to taking the measurement just before the next moment in time.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/           Primary Examiner, Art Unit 2862